Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-20, as originally filed, are presently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 9, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites: “sorting feature vectors of the second feature matrix from large to small; acquiring top K feature vectors of the sorted second feature matrix; determining positions of the top K feature vectors in the second feature matrix; 
acquiring top K feature vectors corresponding to positions in each of the plurality of first feature matrixes; calculating differences between the top K feature vectors of each of 
Claims 9 and 16 recite similar limitations and are rejected with the same reason. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to  16119207



Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0052413 A1, Kunii et al. (hereinafter Kunii).


As to claim 1, Kunii discloses an image generation method applicable in a computing device, the method comprising: 
creating an image database with a plurality of original images (Figs 3-4; pars 0041, 0043, 0049, generating image database); 
obtaining a plurality of first outline images of an object by detecting an outline of the object in each of the original images (pars 0083, 0085, 0094-0096, obtaining edge images with respect to the object in original images); 
obtaining a plurality of first feature matrixes by calculating a feature matrix of each of the first outline images (Figs 3, 5, 13, calculate feature extraction matrix; pars 0008, 0041, 0043); 
calculating a second feature matrix of a second outline image input by a user (Figs 1, 6, 22, image input unit taking image input from users and extract feature vector of input window; pars 0035-0038, 0041); 
selecting a target feature matrix from the plurality of first feature matrixes (Figs 5-6, 10, divide and select image to extract feature vector; pars 0036, 0041, 0045, 0070, 0077), wherein the target feature matrix has a minimum difference as the second feature matrix (Fig 10, calculate and compare similarity (most similarity indicates minimum 
matching and displaying a target image corresponding to the target feature matrix from the image database (Fig 22; pars 0003-0004, 0035-0036, 0070; Figs 4, 11; pars 0043, 0081, 0089).  

As to claim 8, it is a device claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.


As to claim 15, it recites a non-transitory storage medium storing instructions executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0052413 A1, Kunii et al. (hereinafter Kunii) in view of US 2017/0004362 A1, Arunkumar et al. (hereinafter Arunkumar).


As to claim 2, Kunii discloses the image generation method of claim 1, wherein the method of selecting the target feature matrix from the plurality of first feature matrixes (see claim 1) and calculating differences between the feature vectors (pars 0077, 0081); determining a minimum difference from the differences as a target difference; and determining the target feature matrix corresponding to the target difference from the plurality of first feature matrixes (pars 0110, minimum Euclidean distance); and determining positions of the top K feature vectors and acquiring the vectors in the 
Arunkumar, in the same or similar field of endeavor, further teaches sorting feature vectors of the second feature matrix from large to small (pars 0073-0074, 0083, sorting the feature vectors from largest to smallest); acquiring top K feature vectors of the sorted second feature matrix (pars 0073, a subset of feature vectors is kept based on a threshold score value (e.g. K feature vectors above threshold score value)); 
determining positions of the top K feature vectors in the second feature matrix (Figs 8A-8C; pars 0066, 0074, 0083, 0085, identifying locations or column of the sorted feature vectors/column in feature matrix); 
acquiring top K feature vectors corresponding to positions in each of the plurality of first feature matrixes (Figs 8A-8C; pars 0066, 0074, 0083, 0085);  
calculating differences between the top K feature vectors of each of the first feature matrixes and the top K feature vectors of the second feature matrix (pars 0046-0049, 0051-0053); determining a minimum difference from the differences as a target difference (pars 0092, 0096); and determining the target feature matrix corresponding to the target difference from the plurality of first feature matrixes (pars 0092, 0096).  Therefore, consider Kunii and Arunkumar’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Arunkumar’s teachings in identifying different feature classes using distances among feature vectors.

Claims 3-5, 10-12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kunii in view of US 2017/0262479 A1, Chester et al. (hereinafter Chester) and further in view of “Holistically-Nested Edge Detection”, Xie et al., ICCV 2015 (hereinafter Xie).


As to claim 3, Kunii discloses the image generation method of claim 1, but does not expressly disclose obtaining a plurality of probability distribution maps by detecting pixel points in each of the original images using a holistically-nested edge detection (HED) algorithm; determining target probabilities that are greater than or equal to a specified probability threshold in each of the probability distribution maps; acquiring target pixel points corresponding to the target probabilities in each of the original images; and extracting the outline of the object in each of the original images according to the target pixel points but does not expressly disclose the probability distribution maps being obtained using a HED algorithm. 
Chester, in the same or similar field of endeavor, further teaches obtaining a plurality of probability distribution maps by detecting pixel points in each of the original images (Figs 3-5; pars 0006, 0008-0010, 0026, generating a probability distribution of the plurality of predetermined concepts related to features in the image); determining target probabilities that are greater than or equal to a specified probability threshold in each of the probability distribution maps (pars 0008, claim 16, target probabilities being ones greater than a predetermined threshold); acquiring target pixel points corresponding to the target probabilities in each of the original images (Fig 3; pars 0006, 0009-0010, 0026, 0039); and extracting the outline of the object in each of the original images 
Chester does not expressly disclose the probability distribution maps being obtained using a HED algorithm.
Xie, in the same or similar field of endeavor, further teaches a HED algorithm may be applied to deep learning model for learning rich hierarchical representations and ground truth distribution (abstract; secs 2.2, 4.1). 

Therefore, consider Kunii, Chester, and Xie’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Chester’s teachings on generating probability distribution of feature/object in original image and Xie’s teachings on HED for edge detection in Kunii’s method to improve performance of feature classification particularly for outline images or edges of images.   

As to claim 4, Kunii as modified discloses the image generation method of claim 3, wherein the method of acquiring the specified probability threshold by one or more of the following combinations: 
acquiring a probability threshold entered in a probability threshold input box on a human-computer interaction interface displayed on the computing device (Chester: Figs 6A-6E; par 0008-0009, probability threshold from user input (drawing) via a user interface); or acquiring an image type entered in an image type input box on the human-

As to claim 5, Kunii as modified discloses the image generation method of claim 3, wherein the method of acquiring the specified probability threshold by one or more of the following combinations: acquiring the image type entered in the image type input box on the human- computer interaction interface (Chester: Figs 6A-6E; par 0008-0009, probability threshold from user input (drawing) via a user interface); acquiring and displaying a probability threshold range corresponding to the entered image type (Chester: Figs 6A-6E; pars 0008-0009); and acquiring a probability threshold entered in a probability threshold input box on the human-computer interaction interface, according to the probability threshold range.  

As to claims 10-12, they are rejected with the same reason as set forth in claims 3-5, respectively.

As to claims 17-19, they are rejected with the same reason as set forth in claims 3-5, respectively.

Claims 6-7, 13-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunii in view of US 2018/0130203 A1, Abedini et al. (hereinafter Abedini) 

Abedini, in the same or similar field of endeavor, further teaches down-sampling each of the first outline images to a preset size (pars 0051, 0056, the pooling layer downsamples its input to produce an output with desirable spatial dimensions); inputting each of the down-sampled first outline images into a trained VGG19 model (Fig 3; pars 0046, 0055, 0057, 0064); and acquiring an output of a second convolutional layer of a fifth convolutional module of the trained VGG19 model to obtain the plurality of first feature matrixes (pars 0055, 0064).  Note although Abedini teaches utilizing a VGG16 rather a VGG19, it merely represents a design choice (also see US 2019/0272375, Chen, a pertinent art listed but not cited in which both VGG16 and VGG19 are provided as well-known examples for convolutional artificial neural networks). 
Therefore, consider Kunii and Abedini’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Abedini’s teachings on convolutional VGG in Kunii’s feature map training to improve accuracy for identifying boundaries (e.g. edges) in original images.



As to claims 13-14, they are rejected with the same reason as set forth in claims 6-7, respectively.

As to claim 20, it is rejected with the same reason as set forth in claim 6.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661